United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-3343
                                 ___________

Mona Kay Smith,                       *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas
                                      *
William A. Halter, Commissioner,      *
                               1
Social Security Administration,       * [TO BE PUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                            Submitted: April 12, 2001

                                Filed: April 17, 2001
                                 ___________

Before BYE and BEAM, Circuit Judges, and NANGLE,2 District Judge.
                               ___________

BYE, Circuit Judge.

      The Commissioner of the Social Security Administration denied Mona Smith’s
application for disability insurance benefits.    Smith sought review of the
Commissioner’s decision in federal court, contending that it was not supported by

      1
       William A. Halter has been appointed to serve as Commissioner of Social
Security and is substituted as appellee pursuant to Fed. R. App. P. 43(c).
      2
       The Honorable John F. Nangle, Senior United States District Judge for the
Eastern District of Missouri, sitting by designation.
substantial evidence. After conducting a careful review of the administrative record,
the district court3 held that the Commissioner had erred by failing to employ a
vocational expert to determine whether Smith could perform jobs in the national
economy despite her nonexertional impairment. The district court ordered a “sentence
four” remand of Smith’s application for benefits, see 42 U.S.C. § 405(g), and entered
judgment on April 14, 1998.

       According to Smith, the Commissioner took no immediate steps to schedule the
remand proceedings ordered by the district court. After seven months of inaction,
Smith moved the district court on November 18, 1998, to order the Commissioner to
proceed. The court concluded that it lacked jurisdiction to entertain such a motion after
the entry of judgment. When the Commissioner still had not arranged for a vocational
expert to review Smith’s abilities more than twenty months after the court entered
judgment, Smith filed a motion in the district court on January 26, 2000, to enforce the
April 1998 judgment. The court again denied relief citing its lack of jurisdiction.

       Smith instituted this appeal challenging the district court’s assertion that it lacked
jurisdiction to compel the Commissioner to act. Smith theorizes that the district court
has “ancillary” jurisdiction to order certain proceedings necessary to effectuate its
judgments. She contends that the court should have asserted such jurisdiction to
accelerate the Commissioner’s action.

                                              I

      Smith filed a notice of appeal within sixty days of the court’s denial of her
January 2000 motion. Her appeal was timely, see Fed. R. App. P. 4(a)(1)(B), but the


       3
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                            -2-
Commissioner argues that the court’s order was not final, see 28 U.S.C. § 1291, and
that we therefore lack appellate jurisdiction to review the district court’s order. We
disagree. As one prominent commentator has noted, “[o]rders relating to the
enforcement, execution, or interpretation of a final judgment ordinarily should be final
upon complete disposition of all related issues.” 15B Charles Alan Wright et al.,
Federal Practice and Procedure § 3916 (2d ed. 1992); see also In re Farmers’ Loan &
Trust Co., 129 U.S. 206, 213-14 (1889) (explaining that most trial court decisions
resolving important, but ancillary, matters that arise after the entry of judgment are final
decisions permitting appellate review); cf. United States v. Knote, 29 F.3d 1297, 1299
(8th Cir. 1994) (holding that a district court’s decision requiring the EPA to comply
with an already-entered consent decree was final and permitted appellate review).

        When the district court ruled that it lacked jurisdiction to consider Smith’s
motion to compel the Commissioner to act, nothing was left to be done with respect to
that claim. To declare the court’s decision non-final would effectively deprive Smith
and other similarly-situated litigants of the benefit of appellate review. See Wright et
al., § 3916 (discounting the remote prospect that further proceedings could engender
any greater finality). Because Smith timely appealed a final decision of the district
court, we may exercise our jurisdiction to review that decision.

                                             II

       We disagree with Smith’s contention that the district court erroneously withheld
the exercise of its jurisdiction. A district court may not retain jurisdiction over a case
remanded to the Commissioner pursuant to sentence four of § 405(g). Shalala v.
Schaefer, 509 U.S. 292, 299-300 & n.3 (1993). Once the district court remanded
Smith’s disability benefits application for further proceedings, the court divested itself
of jurisdiction except to the extent necessary to resolve an application for attorneys
fees. See id. at 302-303. We therefore hold that the district court properly denied
Smith’s motions for relief on the ground that it lacked jurisdiction.

                                            -3-
       Smith’s appellate briefs suggest that the district court had jurisdiction to enter
a writ of mandamus compelling the Commissioner to act promptly. Smith apparently
neglected to raise this point with the district court; in any event, it is quite certain that
Smith never filed a formal petition requesting a writ of mandamus. We therefore
decline to address the propriety of mandamus relief in these circumstances. Our ruling
does not prejudice Smith from seeking a writ of mandamus in a subsequent action.

      We are disturbed by the glacial pace at which the Commissioner has attempted
to comply with the district court’s judgment. In the context of a sentence four remand,
however, Smith’s remedy for delay—if indeed there is any remedy—does not lie within
the confines of the § 405(g) action closed by the district court’s final judgment.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-